DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 4, 2022 has been entered.
 
Response to Arguments
Applicant's argument filed on Oct. 4, 2022, with respect to claim 16 has been fully considered, but they are not persuasive. In response to Applicant’s argument that “Claim 16 has been amended to patentably distinguish over An et al. by claiming ‘wherein said child node as a result of said binary partitioning is not allowed to be further split into any prediction unit nor any transform unit’, ‘where the asymmetrical partition is not allowed to include splitting in the middle of a parent node’, and ‘decode the identified child nodes according to a coding scheme where all the decoding operations are at a level that does not include prediction units nor transform units’, the Examiner respectfully disagrees. 
Regarding the limitation ‘wherein said child node as a result of said binary partitioning is not allowed to be further split into any prediction unit nor any transform unit’, An suggests (In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth [i.e., does not allow further splitting]; 0033)
Regarding the limitation ‘where the asymmetrical partition is not allowed to include splitting in the middle of a parent node’ does not add anything to further limit the claim since the term “asymmetrical”, by its very definition (i.e., having parts or aspects that are not equal or equivalent; unequal)1 does not allow splitting in the middle (i.e., equal). 
Regarding the limitation ‘decode the identified child nodes according to a coding scheme where all the decoding operations are at a level that does not include prediction units nor transform units’, as best Examiner understands the limitation (see 35 U.S.C. 112(b) rejection below), An suggests ([0041] The system incorporating an embodiment of the present system uses the QTBT partitioning process to split a CTU into one or more CUs. The CUs are used for prediction process and transform process without further explicit partitioning.).
Therefore, the rejection is maintained.

Claim Objections
Claim 16 is objected to because of the following informalities: 
“each of which are quarter size of a parent node and each of the four square child nodes are the same size” is unnecessarily redundant since a quarter is the same size as all other quarters, and a quarter, by definition is 1/4th, so there are four of quarters;
“does not include splitting in the middle of a parent node, where the asymmetrical partition is not allowed to include splitting in the middle of a parent node” is unnecessarily redundant since the term “asymmetrical”, by its very definition (i.e., having parts or aspects that are not equal or equivalent; unequal) does not allow splitting in the middle (i.e., equal).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “decode the identified child nodes according to a coding scheme where all the decoding operations are at a level that does not include prediction units nor transform units” renders the claim indefinite because it is unclear how a “level” is to be interpreted. It is clear from applicant’s disclosure and what is known in the art that decoding includes prediction units and transform units. It is not clear what level of decoding is meant by the limitation. If by level, it means decoding is only performed once the QTBT is finished partitioning, the next decoding step would involve a prediction determination and a transform determination, so it is not at all clear what “all the decoding operations” is supposed to encompass. For the purpose of examination, it is interpreted as “decode the identified child nodes according to a coding scheme where partitioning operations are at a coding unit level that does not further partition the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al., (U.S. Patent Application Publication No. 2017/0272750 A1), [hereinafter An].
Regarding claim 16, An discloses an apparatus for decoding video data (prediction process is applied and the relevant information is transmitted to the decoder on a PU basis; 0006 and Fig. 6) comprising one or more processors (The video bitstream may also be received from a processor such as a processing unit or a digital signal; 0042) configured to: 
receive a bitstream indicating partitioning of a coding tree unit into coding units (Fig. 6 element 610) according to quadtree partitioning, 
wherein quadtree partitioning partitions a parent node into four square child nodes each of which are quarter size of a parent node and each of the four square child nodes (Figs. 1A, 5A) are the same size (A quadtree denoted as the coding tree is used to partition the CTU into multiple CUs. Let CTU size be M×M where M is one of the values of 64, 32, or 16. The CTU can be a single CU or can be split into four smaller units of equal sizes [i.e., four square child nodes of same size] of M/2×M/2, which are nodes of coding tree; 0004 and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth; 0033 and Fig. 1A), 
wherein said child node as a result of said binary partitioning is not allowed to be further split into any prediction unit nor any transform unit (The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth [i.e., does not allow further splitting]; 0033);
wherein said partitioning of said coding tree unit includes binary partitioning of a child node of said quadtree partitioning into two child nodes either vertically or horizontally (Exemplary splitting types according to one embodiment are shown in FIG. 3, which includes two symmetric binary tree partitioning types and four asymmetric binary tree partitioning types. The symmetric horizontal and vertical splitting types are the simplest splitting types and often achieve the good coding efficiency; 0028), 
where said quadtree partitioning is not allowed from a child node resulting from binary partitioning (According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033 and In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032), 
wherein said child node as a result of said binary partitioning is not allowed to be further split into a prediction unit nor a transform unit, which are different than a coding unit, that are smaller than the corresponding coding unit; (there is no further explicit partitioning from the CU to the PU or from the CU to the TU [i.e., not allowed to split into smaller units than size of CU] to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033);
wherein said child node as a result of said binary partitioning is not allowed to be further split into any prediction unit nor any transform unit (there is no further explicit partitioning from the CU to the PU or from the CU to the TU [i.e., not allowed to split into smaller units than size of CU] to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032), wherein said partitioning of said coding tree unit includes asymmetrical partitioning of child node of said quadtree partitioning into a plurality of child nodes either vertically or horizontally that does not include splitting in the middle of the parent node (four asymmetric binary tree partitioning types; 0028 and Figs. 2-3 M/4xM(L), M/4xM(R), MxM/4 (U), MxM/4 (D)), 
where the asymmetrical partition is not allowed to include splitting in the middle of a parent node (Examiner takes official notice that asymmetrical, by definition, means it is not split in the middle), where asymmetrical partition is only allowed at a bottom level of a quadtree portion of the partitioned coding tree unit (The quadtree partitioning process can be first applied to the block of video data recursively before the binary tree partitioning process to generate quadtree leaf nodes. According to one embodiment, the binary tree partitioning process is applied to the quadtree leaf nodes recursively to generate the final sub-blocks; 0015 [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3] and there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and Figs. 2-3);
where said asymmetrical partitioning includes a first type with a first vertical rectangle on the left and a second vertical rectangle on the right, where the first rectangle is smaller than the second vertical rectangle (Fig. 3, M/4xM(L)), 
where said asymmetrical partitioning includes a second type with a first vertical rectangle on the left and a second vertical rectangle on the right, where the first rectangle is larger than the second vertical rectangle (Fig. 3, M/4xM(R), 
where said asymmetrical partitioning includes a third type with a first horizontal rectangle on the top and a second horizontal rectangle on the bottom, where the first rectangle is smaller than the second vertical rectangle (Fig. 3, MxM/4 (U),
where said asymmetrical partitioning includes a fourth type with a first horizontal rectangle on the top and a second horizontal rectangle on the bottom, where the first rectangle is greater than the second vertical rectangle (Fig. 3, MxM/4 (D), 
wherein if a parent node uses quadtree partitioning it is allowed to have child nodes and such child nodes are allowed to use quadtree partitioning, binary partitioning, and asymmetrical partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node [i.e., child node] will be further split by the binary tree; 0037 and [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3]); 
wherein a parent node using asymmetrical partitioning allows no further splits of such child nodes of that parent node (Fig. 3 M/4xM(L, R) and MxM/4 (U, D) and According to one embodiment, the binary tree partitioning [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3] process is applied to the quadtree leaf nodes recursively to generate the final sub-blocks [i.e., no further splits]; 0015); 
wherein if a parent node using binary partitioning allows child nodes and such child nodes use only binary partitioning ([0030] FIG. 4A illustrates an example of block partitioning process using binary tree to partition a block into final sub-blocks where 410a shows the initial binary tree partition, and 420a shows a child node using only binary partitioning, no asymmetric or quadtree partitioning in Fig. 4a), and such child nodes cannot use said quadtree partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node [i.e., child node] will be further split by the binary tree [i.e., not quadtree]; 0037 and [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3]) and cannot use said asymmetrical partitioning (Fig. 4A upper right quadrant 440a is further binary partitioned twice [i.e., not asymmetric]; and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033 [i.e., Fig. 4A shows only symmetrical binary partitioning of a symmetrical binary partition]); wherein a parent node is any coding tree unit or node that is further split (quadtree leaf node; 0033); wherein a child node is the result of any split of a coding tree unit or node (binary tree leaf node; 0033); and
decode the identified child nodes according to a coding scheme where all the decoding operations are at a level that does not include prediction units nor transform units ([0041] The system incorporating an embodiment of the present system uses the QTBT partitioning process to split a CTU into one or more CUs. The CUs are used for prediction process and transform process without further explicit partitioning.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu suggests [0013] The prediction binary tree structure may comprise AMP (asymmetric motion partition) that includes 2N×N and N×2N partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487 


    
        
            
        
            
        
            
        
            
    

    
        1 Oxford Languages definition of asymmetrical https://www.bing.com/search?q=asymetrical&cvid=464073007dbb419d994d56947b7425d8&aqs=edge..69i57j0l8j69i11004.2615j0j1&FORM=ANAB01&PC=U531